Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 20, 2019

The Court of Appeals hereby passes the following order:

A20A0171. DANIEL IYEKEKPOLOR v. ZACHARY MULLINS.

      This case was docketed by this Court on August 12, 2019. The appellant's brief
and enumeration of errors were due on September 3, 2019. As of the date of this
order, appellant still has not filed a brief and enumeration of errors and has not
requested an extension of time in which to do so. Accordingly, pursuant to Court
Rules 13 and 23(a), this appeal is deemed abandoned and hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/20/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.